In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-14-00104-CV



      REEF R. GILLUM, D.O., ET AL., Appellants

                           V.

              GREG A. GILLUM, Appellee



         On Appeal from the 14th District Court
                 Dallas County, Texas
             Trial Court No. DC-12-03816




      Before Morriss, C.J., Moseley and Burgess, JJ.
        Memorandum Opinion by Justice Burgess
                                     MEMORANDUM OPINION
         Reef R. Gillum, D.O., et al., the appellants, have filed a motion seeking to dismiss this

appeal.1 Pursuant to Rule 42.1(a)(1) of the Texas Rules of Appellate Procedure, the motion is

granted. See TEX. R. APP. P. 42.1(a)(1).

         Accordingly, we dismiss this appeal.




                                                      Ralph K. Burgess
                                                      Justice

Date Submitted:            April 20, 2015
Date Decided:              April 21, 2015




1
 Originally appealed to the Fifth Court of Appeals, this case was transferred to this Court by the Texas Supreme Court
pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001 (West 2013). We are unaware of
any conflict between precedent of the Fifth Court of Appeals and that of this Court on any relevant issue. See TEX.
R. APP. P. 41.3.
                                                          2